DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1, 8 and 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) detection, selection and instructions to replenish moving bodies, but the moving bodies are not positively claimed, and therefore the basis of the claims are merely the idea of managing restocking, restocking is inherently a part of sales behaviors, as well as how a business interacts to internal and external forces, these are grouped as a method of organizing human activity, which is identified as one of the enumerated groups. This judicial exception is not integrated into a practical application because the additional element provided is circuitry and a computer, the method of detection, selection and instructing is merely implemented on the computer elements, and has no language to integrate the method with the computer outside of applying the 
Dependent claims 2-7 and 9-14 do not provide any additional elements, and therefore remain rejected under 101 with the same rejection as the claims they depend from.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 2002/063695 A Kaneshiro.

Regarding claim 1, Kaneshiro discloses an information system comprising circuitry configured to detect, from a store moving body configured to function as (Kaneshiro Para. [0016] multiple mobile vending vehicles with different stock; Para. [0020] the output of inventory of moving bodies), select a replenishment moving body being able to supply the replenishment target to the store moving body from among the moving bodies (Kaneshiro Para. [0028] a supply vehicle may merge with a vending vehicle with a small inventory to replenish stock), and instruct the selected replenishment moving body to supply the replenishment target to the store moving body when the shortage of the stock situation of the replenishment target at the store moving body is detected (Kaneshiro Para. [0028] the supply vehicle is directed to the appropriate place to replenish the inventory).

Regarding claim 2, Kaneshiro discloses the information system according to claim 1, wherein the replenishment moving body is at least one of the other store moving body among the moving bodies and a dedicated moving body, the dedicated moving body being configured to function for a purpose of replenishment of the replenishment target for which the shortage of the stock situation is detected (Kaneshiro Para. [0029] a different mobile sales vehicle with a large inventory may replenish stock to another mobile sales vehicle; Para. [0028] a supply vehicle is also present, which is a dedicated mobile vehicle to replenish stock).

Regarding claim 3, Kaneshiro discloses the information system according to claim 1, further comprising a communication unit configured to communicate with the store moving body via a network, wherein the circuitry is configured to receive at least one of information from a point of sales terminal acquired at the store moving body, tag information imparted to the replenishment target, information from a sensor that detects an amount of consumption of the replenishment target, and information from a sensor that detects a remaining amount of the replenishment target via the communication unit, and detect the shortage of the stock situation (Kaneshiro Para. [0017] the mobile vending vehicles comprise POS terminals and a phone that may wirelessly send the sales information, as well the updated inventory information to headquarters to plan future replenishment).

Regarding claim 6, Kaneshiro discloses the information system according to claim 1, wherein: the circuitry is configured to acquire positional information of the moving bodies; and the circuitry is configured to select the replenishment moving body instructed to supply the replenishment target based on positional information of the store moving body and the replenishment moving body (Kaneshiro Para. [0018] vehicle may use satellite to calculate longitude and latitude to determine the position, and using the position information to connect the vending vehicle with the replenishment vehicle when inventory stock is low).

Regarding claim 7, Kaneshiro discloses the information system according to claim 1, wherein the circuitry is configured to determine a joining point of the store moving body and the replenishment moving body from any one of a point on a moving route of the store moving body or the replenishment moving body, and a point at which parking and stopping are possible within a region in which the store moving body provides a product sales or a service, with positions at a current point in time of the store moving body and the replenishment moving body being respective departure places (Kaneshiro Para. [0024-0025] supply vehicle and the vending vehicle positions are known, and when they merge at appropriate points, the vending vehicle may be re-stocked as appropriate).
 
Regarding claim 8, Kaneshiro discloses an information processing method executable by a computer, the information processing method comprising: (a) detecting, from a store moving body configured to function as a store among a plurality of moving bodies, a shortage of a stock situation of a replenishment target that is supplied to the store moving body (Kaneshiro Para. [0016] multiple mobile vending vehicles with different stock; Para. [0020] the output of inventory of moving bodies); (b) selecting, from among the moving bodies, a replenishment moving body being able to supply the replenishment (Kaneshiro Para. [0028] a supply vehicle may merge with a vending vehicle with a small inventory to replenish stock); and (c) instructing the selected replenishment moving body to supply the replenishment target to the store moving body when the shortage of the stock situation of the replenishment target at the store moving body is detected (Kaneshiro Para. [0028] the supply vehicle is directed to the appropriate place to replenish the inventory).

Regarding claim 9, Kaneshiro discloses the information processing method according to claim 8, wherein the replenishment moving body is at least one of the other store moving body among the moving bodies and a dedicated moving body, the dedicated moving body being configured to function for a purpose of replenishment of the replenishment target for which the shortage of the stock situation is detected (Kaneshiro Para. [0029] a different mobile sales vehicle with a large inventory may replenish stock to another mobile sales vehicle; Para. [0028] a supply vehicle is also present, which is a dedicated mobile vehicle to replenish stock).

Regarding claim 10, Kaneshiro discloses the information processing method according to claim 8, wherein the step of (a) includes receiving at least one of information from a point of sales terminal acquired at the store moving body, tag information imparted to the replenishment target, information from a sensor that detects an amount of consumption of the replenishment target, and information (Kaneshiro Para. [0017] the mobile vending vehicles comprise POS terminals and a phone that may wirelessly send the sales information, as well the updated inventory information to headquarters to plan future replenishment).

Regarding claim 13, Kaneshiro discloses the information processing method according to claim 8, further comprising (d) acquiring positional information of the moving bodies, wherein the step of (b) includes selecting a replenishment moving body instructed to supply the replenishment target based on the positional information of the store moving body and the replenishment moving body (Kaneshiro Para. [0018] vehicle may use satellite to calculate longitude and latitude to determine the position, and using the position information to connect the vending vehicle with the replenishment vehicle when inventory stock is low).

Regarding claim 14, Kaneshiro discloses the information processing method according to claim 8, further comprising (e) determining a joining point of the store moving body and the replenishment moving body from any one of a point on a moving route of the store moving body or the replenishment moving body, and a point at which parking and stopping are possible within a region in which the store moving body provides a product sales or a service, with positions at a (Kaneshiro Para. [0024-0025] supply vehicle and the vending vehicle positions are known, and when they merge at appropriate points, the vending vehicle may be re-stocked as appropriate).

Regarding claim 15, Kaneshiro discloses a non-transitory storage medium recording a program, the program causing a computer to execute detecting, from a store moving body configured to function as a store among a plurality of moving bodies, a shortage of a stock situation of a replenishment target that is supplied to the store moving body (Kaneshiro Para. [0016] multiple mobile vending vehicles with different stock; Para. [0020] the output of inventory of moving bodies), selecting a replenishment moving body being able to supply the replenishment target to the store moving body from among the moving bodies (Kaneshiro Para. [0028] a supply vehicle may merge with a vending vehicle with a small inventory to replenish stock), and instructing the selected replenishment moving body to supply the replenishment target to the store moving body when the shortage of the stock situation of the replenishment (Kaneshiro Para. [0028] the supply vehicle is directed to the appropriate place to replenish the inventory).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002/063695 A Kaneshiro in view of WO 2001/073632 A1 Adachi et al..

Regarding claim 4, Kaneshiro discloses the information system according to claim 1. Kaneshiro fails to explicitly disclose wherein: the replenishment target is an expendable product constituting the store moving body; and the circuitry is configured to manage a use period of the expendable product and instruct the replenishment moving body to supply the expendable product to the store moving body when the use period of the expendable product exceeds a first threshold value. Adachi is in the field of machine maintenance (Adachi Para. [0003] maintenance of machine parts) and teaches wherein: the replenishment target is an expendable product constituting the store moving body; and the circuitry is configured to manage a use period of the expendable product and instruct the replenishment moving body to supply the expendable product to the (Adachi Para. [0006] detection of the state of parts of a machine, based on the detected state, scheduling maintenance for specific reasons; Para. [0098-0100] each part had a threshold number of hours of use, and once exceeded, the part is replaced). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the moving bodies of Kaneshiro with the replacement of expendable parts after it exceeds a threshold hour. The motivation for doing so would be to predict the maintenance for machines, and therefore reduces the number of service visits to reduce cost and complications of scheduling (Adachi Para. [0007]).

Regarding claim 11, Kaneshiro discloses the information processing method according to claim 8. Kaneshiro fails to explicitly disclose wherein: the replenishment target is an expendable product constituting the store moving body; and the step of (c) includes managing a use period of the expendable product and instructing the replenishment moving body to supply the expendable product to the store moving body when the use period of the expendable product exceeds a first threshold value. Adachi teaches wherein: the replenishment target is an expendable product constituting the store moving body; and the step of (c) includes managing a use period of the expendable product and instructing the replenishment moving body to supply the expendable product to the store moving body when the use period of the expendable product exceeds a first threshold value (Adachi Para. [0006] detection of the state of parts of a machine, based on the detected state, scheduling maintenance for specific reasons; Para. [0098-0100] each part had a threshold number of hours of use, and once exceeded, the part is replaced). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the moving bodies of Kaneshiro with the replacement of expendable parts after it exceeds a threshold hour. The motivation for doing so would be to predict the maintenance for machines, and therefore reduces the number of service visits to reduce cost and complications of scheduling (Adachi Para. [0007]).

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002/063695 A Kaneshiro in view of JP 2011/022972 A Saito.

Regarding claim 5, Kaneshiro discloses the information system according to claim 1. Kaneshiro fails to explicitly disclose wherein: the replenishment target acts as a supply unit configured to supply energy for causing the store moving body to function; and the circuitry is configured to manage a saving state of the energy for causing the store moving body to function, and instruct the replenishment moving body to replenish the store moving body with the energy via the replenishment target acting as the supply unit when the saving state of the energy falls below a second threshold value needed for causing the store moving body to function. Saito is in the field of refueling vehicles (Saito Para. [0001] refueling vehicles) and teaches wherein: the replenishment target acts as a supply unit configured to supply energy for causing the store moving body to (Saito Para. [0032-0033] refueling of mobile vehicles is done using a communication device, and a location sensor. A refueling vehicle may be sent to the mobile vehicles to refuel). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mobile vehicles of Kaneshiro with the refueling abilities taught by Saito. The motivation for doing so would be to provide a more efficient means to refuel vehicles while they are en route to various destinations (Saito Para. [0004]).

Regarding claim 12, Kaneshiro discloses the information processing method according to claim 8. Kaneshiro fails to explicitly disclose wherein: the replenishment target acts as a supply unit configured to supply energy for causing the store moving body to function; and the step of (c) includes managing a saving state of the energy for causing the store moving body to function, and instructing the replenishment moving body to supply the energy to the store moving body via the replenishment target acting as the supply unit, when the saving state of the energy falls below a second threshold value needed for causing the store moving body to function. Saito teaches wherein: the replenishment target acts as a supply unit configured to supply energy for (Saito Para. [0032-0033] refueling of mobile vehicles is done using a communication device, and a location sensor. A refueling vehicle may be sent to the mobile vehicles to refuel). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mobile vehicles of Kaneshiro with the refueling abilities taught by Saito. The motivation for doing so would be to provide a more efficient means to refuel vehicles while they are en route to various destinations (Saito Para. [0004]).


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687